Name: Commission Regulation (EEC) No 137/80 of 9 January 1980 amending for the fourth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifications of that procedure
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 80 Official Journal of the European Communities No L 18/ 13 COMMISSION REGULATION (EEC) No 137/80 of 9 January 1980 amending for the fourth time Regulation (EEC) No 223/77 on provisions for the implementation of the Community transit procedure and for certain simplifica ­ tions of that procedure second and third subparagraphs, shall apply also to Control Copy T No 5. However, the guilloche patterned background referred to in paragraph 2 shall be blue for the front and back of the original of the Control Copy T No 5 and for the front of the original of continuation sheet T 5 bis.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 223/77 (2), as last amended by Regulation (EEC) No 1964/79 (3), provides that forms used in the Commu ­ nity transit procedure should conform to a prescribed specimen ; Whereas experience of the use of the Control Copy T No 5 has shown that there is a need for a continua ­ tion sheet for this form ; Whereas Regulation (EEC) No 223/77 should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Transit Committee, 3 . Article 10 is replaced by the following : 'Article 10 1 . Proof that the conditions prescribed by a Community measure as to the use and/or destina ­ tion of goods imported into, exported from, or moving within the Community have been complied with , shall be furnished by production of Control Copy T No 5. A Control Copy T No 5 is a completed form T 5, accompanied, if necessary, in the circumstances referred to in paragraph 2 and 3 , by one or more forms T 5 bis. 2 . The competent customs authorities of each Member State may allow undertakings established in their territory to supplement a Control Copy T No 5 with one or more continuation sheets T 5 bis in cases where all the forms relate to a single consignment of goods, which are loaded on one single means of transport, and are destined for a single consignee and a single use and/or destina ­ tion . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 223/77 is hereby amended as follows : 1 . Article 1 (3) is replaced by the following : '3 . The forms to be completed as the special Community transit document hereinafter referred to as "Control Copy T No 5" as proof that the goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform, except as regards the dimensions of the boxes wholly or partly delineated by dotted lines, to the specimens T 5 and T 5 bis in Annexes VI and VI A. The Control Copy T No 5 shall be issued and used in accordance with the provisions of Articles 10 to 13 .' 2 . Article 2 ( 11 ) is replaced by the following : ' 11 . The provisions of paragraphs (2), (4), (5), (a), (6) first and second subparagraphs, (9) and ( 10) 3 . Where continuation sheets T 5 bis are used, the undertaking given by the person concerned in box 108 of the Control Copy T No 5 is to be worded as follows : "The person concerned, repre ­ sented by hereby undertakes to ensure the declared use and/or destination of the goods described above and in the continuation sheets) T 5 bis attached ." 4 . The number of continuation sheets T 5 bis used and their printed serial numbers shall be shown in box 107 of the Control Copy T No 5 which they accompany. The registration number of the Control Copy T No 5 shall be shown in the box for registration particulars of each continuation sheet T 5 bis.' ( ¢) OJ No L 38 , 9 . 2 . 1977, p . 1 . (2 ) OJ No L 38 , 9 . 2 . 1977, p . 20 . (3 ) OJ No L 227, 7 . 9 . 1979 , p . 12 . No L 18/ 14 Official Journal of the European Communities 24. 1 . 80 5. The Annex to this Regulation shall be inserted as Annex VI A. 4. Article 1 1 is amended as follows :  in paragraph 1 , the words 'Control Copy T No 5 shall be made out' are replaced by 'Control Copy T No 5 and, where appropriate, continua ­ tion sheets T 5 bis, shall be made out' ;  in paragraph 2, the words 'Control Copy T No 5 shall ' are replaced by 'Control Copy T No 5 and, where appropriate, continuation sheets T 5 bis, shall '. Article 2 This Regulation shall enter into force on 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1980 . For the Commission Ã tienne DAVIGNON Member, of the Commission ANNEX VI A ANNEX COMMUNITY TRANSIT CONTINUATION SHEET No A 000000 REGISTRATIONt Continuation sheet attached to Control Copy T no 5 bearing serial numberT BIS (For national use) 5 ORIGINAL 41 Marks, numbers , number and kind of packages ; description of goods (1 ) 43 Gross weight 1 49 Net weight ADDITIONAL INFORMATION (2) 101 C.C.T. heading No I03 Net weight (in words)100 ( For national use ) 102 (For national use) 105 Import licence/export licence/advance fixing certificate (3) issued on by under No 13 Gross weight41 Marks , numbers , number and kind of packages ; description of goods (1 ) 2 49 Net weight ADDITIONAL INFORMATION (2) 101 C.C.T. heading No100 (For national use) 102 ( For national use) 103 Net weight (in words) 105 Import licence/export licence/advance fixing certificate (3) issued on by under No 41 Marks , numbers, number and kind of packages ; description of goods (1 ) 43 Gross weight 3 49 Net weight ( 1 ) W he n ag ri cu ltu ra l pr od uc ts a re ex po rt ed , th ey m u st b e d e sc ri b e d in a c c o rd a n c e w it h th e n o m e n c la tu re u s e d to r r e f u n d pu rp os es . ( 2 ) T o be co m pl et ed in ac co rd an ce w it h th e ap pr op ri at e C om m un ity r u le s . ( 3 ) D el et e a s ne ce ss ar y . ADDITIONAL INFORMATION (2) 101 C.C.T. heading No100 (For national use) 102 (For national use) 103 Net weight (in words) 105 Import licence/export licence/advance fixing certificate (3) issued on by under No At. on . (Signature of person concerned) IMPORTANT: A continuation sheet T5BIS may be used only when the goods to which it relates are for the same use and/or destination as the goods shown on the Control Copy T No 5 to which it is attached. class="page"> COMMUNITY TRANSIT CONTINUATION SHEET No A 000000 1 Continuation sheet attached to Control Copy T no 5 bearing serial number REGISTRATION T BIS (For national use) 5 COPY 41 Marks, numbers , number and kind of packages ; description of goods (1 ) 43 Gross weight 1 49 Net weight ADDITIONAL INFORMATION (2 101 C.C.T. heading No 103 Net weight (in words)100 ( For national use ) 102 (For national use) 105 Import licence/export licence/advance fixing certificate (3) issued on by under No 41 Marks , numbers , number and kind of packages ; description of goods (1 ) 13 Gross weight 2 49 Net weight ADDITIONAL INFORMATION (2) 100 ( For national use) 101 C.C.T. heading No 102 - ( For national use) 103 Net weight ( in words) 105 Import licence/export licence/advance fixing certificate (3) issued on by under No 41 Marks , numbers, number and kind of packages ; description of goods (1 ) 43 Gross weight 3 49 Net weight ( 1 ) W he n ag ric ul tu ra l pr od uc ts a re ex po rt ed , th ey m u st be d e sc ri b e d in a cc o rd a n ce w ith th e n o m e n cl a tu re us ed fo r re fu n d pu rp os es . ( 2 ) T o be co m pl et ed in a cc o rd a n ce w ith th e ap pr op ria te C om m un ity r u le s . ( 3 ) D e le te a s ne ce ss ar y . ADDITIONAL INFORMATION (2) 101 C.C.T. heading No100 (For national use) 102 ( For national use) 103 Net weight ( in words) under No105 Import licence/export licence/advance fixing certificate (3) issued on by At on (Signature of person concerned) IMPORTANT: A continuation sheet T5BIS may be used only when the goods to which it relates are for the same use and /or destination as the goods shown on the Control Copy T No 5 to which it is attached .